Ingraham, J. (dissenting.)
There is nothing in the contract itself to impair its validity, and the only ground upon which it is claimed that the" contract is void is, that it is in violation of the provisions of the law of 1865, (chapter 29.) The act of the legislature referred to, provided for a payment by the state of the sum necessary to procure volunteers, and authorized the issue of a stock for that purpose. It also provided, in the 3d section, for the payment to each volunteer of six hundred dollars if he enlisted for three years, and a less sum for a shorter term of service. In the 4th section, “ any city, county or town, or any individual, was prohibited from paying any money for such purposes otherwise than as therein provided, and no city, county or town could borrow or raise, *436by tax, any money for the purpose of paying bounties, &c. except as provided in section 7 of the act, and not to exceed one hundred dollars for hand money and incidental expenses for procuring each volunteer.” The 7th section authorized the board of supervisors to raise money for this purpose of paying bounties and paying the incidental expenses, arid limited the amount to be raised to six hundred dollars for three years men, and lesser ■ sums for shorter terms. ■ It was also provided for submitting to the people this act for their approval, and the last section directed that the 3d, 4th, 5th, 6th and 7th sections should take effect immediately, but the 8th, 9th and 10th sections (providing for a loan) should not become a law until ratified by the people.
On the 24th February of the same year,' (chapter 41,) the legislature passed another' act containing these sections, in the same words as in chapter 29, with other provisions, and providing for the submission to the people; of the last act, and containing in the 11th section the following provisions, viz. that the act should be a law from the time of its passage,"but should not take effect until after the canvass of the votes' next after the next general election; that if it should appear at such canvass that a majority of the votes cast were against creating the debt, the state canvassers should so certify to the governor, who was to issue his proclamation, and the act should take effect from the day of issuing the proclamatiori. If a majority of the votes were for creating the debt, the same was to be certified as before, but the act should not take effect until after the adjournment of the next legislature. Or, in other words, if the people did not approve of creating the debt, the act should take effect at once, and if they did approve of such debt, then the act should not take effect until after the session of the next legislature. Under either provision, however, this act was not in force at the time of the making of this contract, and its provisions have no effect thereon. There is ^nothing in the act directly repealing the •former act, (chapter 29,) and the mere re-enactment of the *437provisions of that act cannot be construed, as a repeal thereof. We are, therefore, left to decide this case upon the provisions of chapter 29, so far as they were in force when the contract was made, unless the 11th section of the act, chapter 41, is to be construed as suspending the operation of the sections of chapter 29, incorporated therein. That section provided that-none of the previous sections- should in any event take effect until after the November election; that is, that the provision therein limiting the amount to be paid to a volunteer and for hand money, and which was in fact the same provision as was contained in section 4 of chapter 29, should not take effect until after the November election. I think the fair construction of this , section is, that the legislature intended that these sections, and the enactments contemplated therein, should be suspended until after the people voted thereon. The object of submitting it to the people was to obtain their assent to a loan, and unless such loan was obtained, it was not deemed advisable in .that act to restrain' the payment of any sum to obtain volunteers, until after the vote of the people. If, notwithstanding, it should be held that the act (chapter 29) was in force, it would be" in conflict with the provisions of the 11th section of the 41st chapter, and would render nugatory the provisions suspending the operations of the same sections as contained in the latter act. The two acts must be read together, and effect given to the provisions of both, as if they were incorporated in one act, and in such a manner as not to render either a nullity. Such a result can be attained by holding that those sections in the act chapter 29, which were incorporated into act chapter 41, and there re-enacted, are controlled in their operation by the provisions of the last act; and if so, then they were not in operation when this contract was made.
I do not concur in the opinion that the legislature could not limit the amount to be paid for volunteers. They had the power of prohibiting any but drafted men from being received in the army, and having that power, they might also *438say that a limit should be placed on the sums to be paid for substitutes.
[New York General Term,
April 3, 1867.
For the reasons, however, first stated, I think that at the • time of making this contract there was no limitation in force, and that judgment should be rendered in,favor of the plaintiff, upon the verdict.
Judgment for the defendant.
Leonard, Ingraham and J. C. Smith, Justices.]